Citation Nr: 1211962	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-28 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was afforded a Travel Board hearing in June 2010.  A transcript is of record.  

This appeal was previously before the Board in December 2010, at which time it was remanded for further development; specifically, to obtain outstanding private treatment records pertaining to his 2007 right knee surgery, Social Security Administration (SSA) records, and to afford the Veteran a VA examination.  Records from SSA were received, including private records from Integres Southwestern pertaining to his April 2007 knee surgery.  In addition, the Veteran was afforded a VA examination for his right knee in June 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

In November 2011, the Veteran submitted additional evidence to the RO without the benefit of a waiver for RO consideration.  See 38 C.F.R. § 20.1304.  This evidence consists of a personal statement by the Veteran regarding why he did not seek treatment for his knee for many years following service, as well as discussing how he dealt with his knee-related pain with medications that would not interfere with his work as a truck driver.  Such contentions are essentially redundant of those previously of record and considered.  Accordingly, the Board finds that a remand is not required under 38 C.F.R. § 20.1304(c). 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's right knee disability is not attributable to his period of active service.


CONCLUSION OF LAW

Entitlement to service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA regarding his claim of entitlement to service connection for a right knee disability.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist.  In a July 2007 letter, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the August 2007 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue of service connection for a right knee disability have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, VA treatment records, private treatment records and social security administration records have been obtained.  The Veteran has also been afforded a VA examination for his right knee in June 2011.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  The Veteran was afforded the opportunity to testify before the Board in June 2010.  The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim for entitlement to service connection for a right knee disability is warranted.  

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be awarded for certain disabilities, such as arthritis, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107

The Veteran's January 1977 enlistment examination is devoid of a preexisting knee disorder.  Service treatment records reflect that in March 1980 he reported a painful right knee, but that he had not sought treatment for it.  In June 1980, the Veteran reported experiencing a sore right knee cap for the past four months, which hurt when walking, and without a known injury.  Objective notes reflected that the knee was symmetrical, neither edema or effusion were present, and the knee was non-tender.  The medical assessment in June 1980 was of right knee pain, and the Veteran was sent for an X-ray.  Radiology revealed a benign variant of a bipartite patella.  There was no evidence of acute bony fracture, signs of degenerative changes or of opaque interarticular loose bodies.  Articular surfaces were well-defined and appeared smooth, and soft tissue spaces were unremarkable.  The Veteran's separation examination in August 1980 reflects that he again reported a painful right knee, described as an occasional trick knee, for which he had not sought treatment.  Thus, the Board observes that although there were subjective reports of pain and a trick knee, on objective examination, including an X-ray, there were no objective clinical findings of a knee disability.  

Private, SSA, and VA medical evidence of record reveals a diagnosis for a right knee meniscal tear.  A March 2007 magnetic resonance imaging (MRI) revealed a complex tear of the posterior horn of the medial meniscus, small joint effusion, and a common normal variation of bipartite patella.  Treatment included use of a brace, a cane, Ibuprofen, and Darvocet.  In April 2007 the Veteran underwent arthroscopic partial right medial meniscectomy and arthroscopic major synovectomy.  

In April 2008 after review of the Veteran's service treatment records, a VA doctor conveyed in a written statement that the Veteran was diagnosed with a right knee meniscus tear, and that the Veteran's problems with the right knee more likely than not started on active duty, based on documentation of the Veteran's 'trick knee' which locked up on him.  Such statement was a response to a written questionnaire regarding establishing service connection for the Veteran's right knee disability.  

At his June 2010 hearing, the Veteran indicated he had injured his knee in service by a lot of "standing around carrying equipment," marching, and physical therapy.  He specifically recalled his knee popping during physical training.  He indicated that following that injury and initial in-service treatment, he did not otherwise seek treatment until approximately February 2007 when it popped upon his stepping off a curb, and completely gave out such that he sought medical attention at the emergency room.  The Veteran, however, indicated that he self-medicated since service.  The Veteran indicated that in April 2007 he had surgery on his right knee.  He indicated that he used pain medications and a knee brace, but although he was given a cane he found it too restrictive and as such did not use it.  The Veteran reported that he was a professional truck driver, and although he had yearly physicals he had never reported problems with his knee for fear of losing his job.  

In January 2011 the Veteran wrote that he had problems with his right knee since he first injured it, and referenced his service discharge examination report.  He indicated that although the doctors were unable to find a right knee problem he continued to experience pain.  He reported that since separation from service he had self-medicated, taking Aspirin, Tylenol and other over-the-counter pain relief medications.  He reported that as a truck driver he was subject to random drug testing, and was afraid to take stronger medications for fear that he could lose his job.  He indicated that he experienced daily pain of varying levels of severity, and took pain medications on his days off.  He indicated that only a MRI revealed his right knee problem.  He lamented that he had not sought treatment for his right knee more vigorously, but explained that he had been unable to take the time off from work.  

The Veteran was afforded a VA medical examination of his right knee in June 2011.  The Veteran reported that while in physical training in 1979 he felt his right knee pop, for which he was examined, but no diagnosis was made.  The Veteran indicated that he continued to experience right knee pain, which he reported at his separation examination.  He indicated that although he did not seek formal medical treatment for his knee pain following service, until recently, he did self-medicate by using Aspirin.  He indicated that he experienced an episode of hematuria, after which he switched to taking Motrin for his knee pain and aches.  He reported that he continued to experience a constant dull and throbbing pain in his right knee, and that his knee pain was greatly exacerbated by cold weather.  The Veteran reported that he also experienced such symptoms as stiffness, locking, swelling and tenderness of his right knee.  He reported that he took two 800mg. Motrin and two 50mg Tramadol tablets for his knee pain at night, which also helped him to sleep.  The Veteran indicated that he wore a knee brace in the winter.  The Veteran reported how in 2007 while stepping off of a curb he felt his knee pop, for which he eventually underwent arthroscopy for torn cartilage.  The Veteran indicated that he was a truck driver.  

Examination of the right knee showed tenderness along the medial joint line, prominence of the lateral superior aspect of the patella, and range of motion to 120 degrees, or 110 degrees with pain.  X-ray imaging of the right knee revealed moderate medial compartmental knee joint space narrowing with hypertrophy of the tibial spines and mild lateral compartmental narrowing, with drain effusion noted, and bipartite patella, but no evidence of fracture of dislocation.  The impression was of degenerative joint disease of the right knee status-post arthroscopic partial medial meniscectomy and major synovectomy.  

The examiner opined that the Veteran had reported experiencing a painful right knee in March 1980, and a sore right knee cap in June 1980, which hurt when walking, but denied any known injury.  At that time the diagnosis was of right knee pain, and the X-ray noted a benign variant of bipartite patella; however, the knee was symmetrical, without edema, effusion, or tenderness.  The examiner observed that at his August 1980 separation examination the Veteran reported a painful right knee and "trick knee" but indicated that he had not sought treatment.  The examiner indicated that following 1980 no other medical records documented complaints of pain or right knee problems until 2007 when the Veteran suffered an injury to his right knee and underwent arthroscopic partial medical meniscectomy and major synovectomy.  The examiner observed that in April 2008 the Veteran had a current diagnosis of a right knee meniscal tear.  The examiner also observed that following a social security evaluation in August 2007 the Veteran was found to not be disabled.  Such evaluation had considered the in-service reports of knee pain to not be chronic, with no evidence documenting instability of the knee.  The examiner indicated that there was a lack of reported knee pain or treatment documented after service until 2007 following an acute right knee injury, such that there was a 27 year span of silence in the medical records regarding a right knee disability.  The examiner observed, however, that the Veteran had reported treating his right knee aches and pains during this time.  In light of all of this information, the examiner opined that the Veteran's right knee disability was less likely than not the result of or related to the Veteran's military service.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a right knee disability. Although he was seen during service for pain and soreness of his right knee, no right knee disability was noted on physical examination for service separation, and he did not seek treatment for a right knee disability for over 20 years following military service.  Given the VA examiner's June 2011 opinion, the Board finds the preponderance of the evidence to be against the award of service connection for a right knee disability.  In addition, any right knee arthritis was not manifest for many years since separation from service.  

Regarding the April 2008 opinion, the Board observes that it does not provide discussion of the Veteran's service treatment records and medical history other than a reference to a "locked knee" in-service.  The Board assigns this opinion statement limited probative value, as it fails to provide a more complete rationale.  See e.g. Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  As the Court has noted, most of the probative value of a medical opinion comes from its reasoning.  A medical opinion is not entitled to any weight "if it contains only data and conclusions."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

In contrast, the VA examiner's June 2011 opinion discussed in detailed rationale the Veteran's history regarding his knee problems, which followed review of the record, and a contemporaneous examination.  As such, this opinion is provided great probative value. 

The Board acknowledges the Veteran's contentions, cognizant that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to attest to his right knee symptomatology, his competency is distinguished from weight and credibility, which is a factual determination regarding his assertions, and goes to the probative value of the evidence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In the present case, although the Veteran is certainly competent to testify regarding such observable symptomatology as right knee pain, he is not competent to determine medical etiology of his pain, and the Board notes that he did not report such pain for many years following service, according to the medical evidence of record.  Additionally, the examiner in June 2011 indicated that it was less likely than not that his right knee disability was attributable to service.  Thus, the Board does not find the Veteran's accounts of chronic right knee pain since service to be credible. 

In conclusion, the Board finds the preponderance of the evidence to be against the award of service connection for a right knee disability.  As a preponderance of the evidence is against the award of service connection, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for a right knee disability is denied.



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


